UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4500


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE DARNELL TALLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00296-BO-1)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part, dismissed in part, and remanded by unpublished
per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce Darnell Talley pled guilty, pursuant to a plea

agreement,     to    conspiracy        to    commit     Hobbs       Act   robberies,        in

violation     of    18   U.S.C.      § 1951(a)        (2012),       and   brandishing        a

firearm during and in furtherance of one of those robberies and

aiding and abetting the same, in violation of 18 U.S.C. §§ 2,

924(c)(1)(A)(ii)         (2012).       The     court       sentenced      Talley       to   171

months’   imprisonment—the           top     the     advisory       Guidelines         range.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether the sentence is substantively

reasonable.         Talley     has   filed       a   pro     se    supplemental        brief,

requesting that we review the record to determine whether the

sentence is substantively reasonable and whether the district

court   discriminated          against      him      based    on    his    race    at       the

sentencing hearing.            The Government has moved to dismiss the

appeal based on the appellate waiver in the plea agreement.                                  We

grant   the    motion     in    part     and      dismiss     the    appeal       in    part.

Talley’s claim of racial discrimination, however, is outside the

scope of the waiver; as to that claim, we affirm.

              We review the validity of an appellate waiver de novo.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                 A defendant’s waiver is valid if

he agreed to it “knowingly and intelligently.”                         United States v.

                                             2
Manigan,       592    F.3d       621,       627   (4th    Cir.    2010).          “To    determine

whether    a    waiver          is    knowing      and    intelligent,        we       examine    the

totality       of    the       circumstances,            including     the    experience         and

conduct of the accused, as well as the accused’s educational

background          and        familiarity         with     the      terms        of     the     plea

agreement.”          United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks omitted).                                    Generally, if

the district court fully questions the defendant regarding the

waiver of his right to appeal during the plea colloquy, the

waiver is both valid and enforceable.                           United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).                              Our review of the record

confirms that, under the totality of the circumstances, Talley’s

waiver of his appellate rights was knowing and voluntary and,

therefore, the appellate waiver is valid and enforceable.

               We will enforce a valid waiver so long as “the issue

appealed is within the scope of the waiver.”                              Copeland, 707 F.3d

at 528 (internal quotation marks omitted).                                Talley waived his

right to appeal his convictions and sentence, reserving only the

right   to     appeal          from     a    sentence      in    excess      of    the    advisory

Guidelines range established at sentencing.                                We conclude that

Talley’s        and            counsel’s          challenge       to      the          substantive

reasonableness            of    the    within-Guidelines           sentence        falls       within

the scope of the valid and enforceable appellate waiver.



                                                    3
              The appellate waiver, however, does not preclude us

from    considering        Talley’s        allegation           that    the     district      court

discriminated against him based on his race at the sentencing

hearing.      Johnson, 410 F.3d at 151.                    Nevertheless, our review of

the    sentencing        transcript        revealed        no       evidence     substantiating

Talley’s allegation.

              In accordance with Anders, we have reviewed the record

in     this   case       and     have      found      no      unwaived        and     potentially

meritorious        issues       for   appeal.            To     the    extent       Talley’s    and

counsel’s      claims          are    within       the        scope     of     the    valid     and

enforceable appellate waiver, we grant the Government’s motion

to dismiss the appeal.                We otherwise affirm the district court’s

judgment.

              We    note,       however,     that      although         the     district      court

pronounced         the    correct       restitution           amount      of    $9434.44,       the

judgment      is     incorrect        in    two       respects:         (1)     the   amount     of

restitution owed to victim ASA Food Mart #3 should be $1134.94

instead of $1134.00; and (2) the total amount of restitution

should be $9434.44 instead of $9434.34.                              Accordingly, we remand

for correction of the judgment.

              This       court   requires         that     counsel       inform       Talley,    in

writing,      of    the    right      to   petition           the     Supreme    Court     of   the

United States for further review.                             If Talley requests that a

petition be filed, but counsel believes that such a petition

                                                  4
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on Talley.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                      AFFIRMED IN PART;
                                                     DISMISSED IN PART;
                                                               REMANDED




                                     5